NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4557-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AHMAD H. HUSEIN, a/k/a
AHMAD HASAN HUSEIN,
AHMAD HUSEIN, and
YOUSEF HUSEIN,

     Defendant-Appellant.
_______________________

                   Argued February 9, 2022 – Decided September 8, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-05-0319.

                   Kayla Rowe, Designated Counsel, argued the cause for
                   appellant (Joseph E. Krakora, Public Defender,
                   attorney; Kayla Rowe, on the briefs).

                   Patrick R. McAvaddy, Assistant Prosecutor, argued the
                   cause for respondent (Esther Suarez, Hudson County
                   Prosecutor, attorney; Patrick R. McAvaddy, on the
                   briefs).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Following a jury trial, during which defendant represented himself with

stand-by counsel, defendant was convicted of two counts of first-degree robbery,

one count of fourth-degree unlawful possession of a weapon, and one count of

third-degree possession of a weapon for an unlawful purpose. The convictions

stemmed from a spree of armed gas station robberies within a mile of each other

in the early morning hours of April 26, 2017. Defendant was sentenced to an

aggregate term of fifteen years' imprisonment, subject to an eighty-five percent

period of parole ineligibility under the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. Defendant now appeals his convictions, memorialized in an April

18, 2019 judgment of conviction (JOC). For the reasons that follow, we affirm

the convictions but remand for the limited purpose of determining whether the

possession of a weapon for an unlawful purpose conviction merges.

                                       I.

      On May 2, 2018, defendant was charged in a Hudson County indictment

with five counts of first-degree robbery, N.J.S.A. 2C:15-1(a)(3) (counts one




                                                                          A-4557-18
                                       2
through five); 1 two counts of fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d) (counts six and seven); and two counts of third-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4 (counts eight

and nine). Subsequently, counts one, six, and eight were dismissed on the State's

motion.

        A seven-day trial was conducted in October 2018, during which the State

produced numerous witnesses, including three of the robbery victims, the owner

of the fourth gas station where a robbery allegedly occurred, the investigating

police officers, and defendant's wife. 2      Surveillance videos of three of the

robberies were also presented at trial, showing the suspect wearing black

sneakers, a ski mask, and a gray sweater or hoodie, and driving a silver Mercedes

with something covering the back plate and "missing a front license plate."

Defendant testified on his own behalf. We summarize the salient facts from the

trial record.

        At approximately 3:00 a.m. on April 26, 2017, at the Conoco gas station

at 720 Tonnelle Avenue in Jersey City, a "huge" "silver" car pulled up to a pump.


1
  Although the indictment originally charged defendant under N.J.S.A. 2C:15-
1(a)(3), at trial, the judge granted the State's motion to amend the indictment to
charge defendant under subsection (a)(2).
2
    All the robbery victims testified with the aid of an interpreter.
                                                                            A-4557-18
                                          3
The driver asked the attendant, Amar Nath, to fill his tank. According to Nath,

the driver then exited the car, "walk[ed] towards [Nath,] . . . pull[ed] a gun,

and . . . said[,] give me money."    Nath described the gun as "quite long,"

measuring about "a foot and a half." Nath testified that the gun was "in [the

suspect's] bag . . . and [he] was pointing [the gun at Nath] from the bag."

      Nath testified that he only had "about [fifteen] to [twenty] dollars in [his]

pocket and [he] took the money out and showed [the driver] . . . [b]ut he did not

take that money." Instead, the driver got back into his car. As the car was

driving away, Nath noticed there was "a kind of paper" that was "cover[ing] the

[license] plate, but it was raining and . . . the paper was wet." Nath "noted" the

plate number through the wet paper and called the police.

      That same morning, Baldweep Walia 3 was robbed at gunpoint while

working at Power gas station at 362 Tonnelle Avenue in Jersey City. Walia

testified that just before 3:00 a.m., a "silver" "Mercedes" pulled into the gas



3
   Walia is also identified as both Baldweep Singh and Valdeep Singh. The
judge rejected defendant's claim that he was prejudiced by the misspelling of the
victim's name in the indictment because the police reports identified the victim
and provided notice of the charge. See State v. Spano, 128 N.J. Super. 90, 92
(App. Div. 1973) ("The purpose[s] of an indictment are: to enable a defendant
to know that against which he must defend; to prevent an accusation in
derogation of our interdiction of double jeopardy; and to preclude substitution
by a trial jury of an offense for which the grand jury has not indicted.").
                                                                              A-4557-18
                                        4
station. As Walia was walking towards the car, the driver "stood near" him with

a "silver" "pistol in his hand." Walia described the suspect as five feet, eight or

ten inches tall, wearing "a jacket and a hoodie." Walia also testified that the

suspect was wearing a face covering, preventing Walia from "observ[ing] his

face." Nonetheless, Walia described the suspect as white or Hispanic but could

not remember the suspect's race.

      According to Walia, the suspect told him to put his "hands up and [give

him] . . . all [the] money" he had. Walia gave the suspect the money he had in

his pockets, which totaled about $295. The suspect then "warned" Walia not to

"call the police," or he would "come back and kill [him]." Walia testified that

before leaving, the suspect also took "two [or] three antifreeze" containers. As

the Mercedes was pulling away, Walia noticed the "plate number, which was

covered with a . . . paper." Walia testified that he did not call the police and he

was not sure who did, but later that morning, he received a call from his "boss"

telling him to complete a police report.

      The same morning, sometime between 3:00 and 4:00 a.m., a third robbery

occurred. Sukhvir Singh testified that he was working his shift as a gas attendant

at Delta at 403 Tonnelle Avenue in Jersey City when a man pulled his car up to

a pump. According to Singh, the driver exited the car, said "give me all your


                                                                             A-4557-18
                                           5
cash," "pushed [Singh,] and took . . . all the cash in [his] pockets," which totaled

approximately $250 to $300. Singh could not recall what the car looked like

and did not remember what the suspect was wearing but recalled that the

suspect's "entire face was covered with a mask." Singh described the suspect as

tall and skinny, with a "whitish" complexion like his. Singh could not remember

"whether [the man] was carrying a weapon or not" but testified that "his arm

was covered by a cloth and he kind of pushed something into [Singh's] body."

Singh explained that he did not see the car's license plate because "[i]t was all

covered" and "taped."

      Bhupinder Thind testified that a similar robbery occurred at his gas station

around the same time. According to Thind, at approximately 3:00 a.m. on April

26, he received a phone call from his employee, Harbant Singh, alerting him to

a robbery that had just taken place at his Delta gas station located at 823

Tonnelle Avenue in Jersey City. The employee told Thind the perpetrator was

driving a "white truck."

      Jersey City Police Detective David Murawinski was one of the

investigating officers. He testified that at around 3:00 a.m. on April 26, 2017,

he responded to a report of an armed robbery at 720 Tonnelle Avenue.

According to Murawinski, upon arrival, he looked at surveillance video, and


                                                                              A-4557-18
                                         6
spoke with the victim. Murawinski learned that the robber was driving a four-

door silver Mercedes and brandishing a gun. The victim gave Murawinski the

license plate number of the Mercedes and described the robber as a "six[-]foot

[-]two, light to medium skinned male wearing a gray hooded sweatshirt and a

ski mask." While at the scene, Murawinski received two more phone calls

reporting "armed robber[ies]" at nearby "gas station[s]." Murawinski went to

those locations and reviewed surveillance videos showing the suspect driving

what appeared to be the same "silver" "Mercedes."

      Armed with that information, through a database search, Jersey City

Police Detective Mark D'Ambrosia discovered that the vehicle used in the armed

robberies was registered to "Jsmeen Abada." On the morning of April 26, 2017,

D'Ambrosia and other officers located the Mercedes at Abada's home address

and conducted visual surveillance. At approximately 12:05 p.m. that day, a

female and a male fitting the description of the robbery suspect exited the home,

entered the Mercedes, and drove away.

      The officers followed the couple and conducted a motor vehicle stop at a

red-light intersection. As the officers approached the vehicle, D'Ambrosia saw

"a black duffel bag with a silver barrel of a handgun sticking out from it" located

on the rear passenger seat of the Mercedes. A subsequent search of the car


                                                                             A-4557-18
                                        7
revealed that the gun "was a paintball gun." Officers also discovered "three

bottles of antifreeze" and "[a] black ski mask" inside the Mercedes.

      Police detained the couple and transported them to the police station for

questioning. The male was identified as defendant and Abada's husband. At the

police station, Abada reviewed "surveillance footage" of the robberies. While

watching the footage, she identified the Mercedes as "[her] car," and noticed

"[t]he masked man" was wearing "a sweater" that she had seen on her "couch

that morning." She also testified that the suspect's shoes on the video that "had

a paint mark on [them]" were "in [her] kitchen." Additionally, she identified a

"blue bag" in the video that she had seen "on [her] couch."

      Abada testified that after she was questioned, officers asked her for

"[c]onsent to [s]earch . . . [the] apartment" she shared with defendant and

informed her of "her right to refuse." Abada stated she "agreed" to the search

and "signed [the] consent [form]." D'Ambrosia was not in the room when Abada

consented to the search.     However, he testified that there were standard

procedures involved in consent searches that included "read[ing] the person [his

or her] rights" and informing the person of his or her right to refuse. D'Ambrosia

also testified that the detectives had complied with the procedures by presenting

Abada with a consent-to-search form. The consent form provided that the signer


                                                                            A-4557-18
                                        8
"voluntarily and without threats or promises of any kind" authorized detectives

to conduct the search, "having been informed of [his or her] constitutional right

not to have a search made of the [premises] without a search warrant and also

of [his or her] right to refuse to consent to such a search."

      Abada testified that after signing the consent form, she escorted the

officers to her home and directed the officers "to the sneakers . . . [i]n the

kitchen" belonging to defendant. Abada stated that she knew the sneakers

belonged to defendant because "nobody else [came] in the house besides him,"

and "he had those sneakers for over [sixteen] months." Additionally, Abada said

"there was paint on [the sneakers, and t]wo weeks prior" defendant had been

"painting the kitchen."

      Abada identified the sneakers at trial, as well as "the gray sweater

and . . . the . . . blue bag that was . . . on the couch," all of which were recovered

from the search of her home and admitted into evidence. She further testified

that although the sweater was "baggy" and not something defendant "would wear

. . . to go out," she saw it on the couch for "two to three days," and defendant

"said it [was] his." Abada also testified that on the night of the robberies,

sometime between "three" and "four" a.m., defendant got out of "bed to go get




                                                                               A-4557-18
                                          9
Orajel" for a toothache.    According to Abada, at "4:16 a.m.," she called

defendant on the telephone to ascertain his whereabouts.

      Abada could not recall what time defendant returned home but testified

that defendant was "[i]n the bedroom," before she headed to work that morning,

and no one else stayed over at the apartment that night. Abada also confirmed

seeing three bottles of antifreeze in the car and the license plate turned over

when she headed to work.

      After the State rested, defendant moved for a judgment of acquittal

pursuant to Rule 3:18-1. Applying the governing standard enunciated in State

v. Reyes, 50 N.J. 454, 458-59 (1967), the trial judge denied the motion.

Thereafter, defendant testified on his own behalf, asserting a third-party guilt

defense. Defendant explained that a week before the robberies, his "friend,

Carlos Ramos, called [him] and indicate[d] that he needed to use [defendant's]

car. So [defendant] gifted [his] car that night." According to defendant, later

that night, when Ramos returned the car, defendant was painting his kitchen and

Ramos agreed to help. In the process, Ramos "splashed [paint] on himself and

then dropped paint on his shoes."

      Defendant testified that a week later, on April 25, 2017, Ramos sent

defendant another "text message[]" asking to borrow the car again. Defendant


                                                                          A-4557-18
                                      10
"put the [car] key in the mailbox" and notified Ramos. At some point later that

night, Ramos picked up the car and defendant went to bed. However, defendant

had a bad toothache and was unable to sleep. At around 3:40 a.m., defendant

"received a message from . . . Ramos saying [he was] outside." At first,

defendant did not respond. When Ramos texted him again asking whether he

"want[ed him] to put the key in the mailbox," defendant went outside to speak

to Ramos, and the two went to "an Exxon Gas Station" about "a block and a

half" away "to buy Orajel" and pain medication for defendant's toothache.

      According to defendant, when he and Ramos returned to defendant's

apartment at about 4:00 a.m., Ramos asked defendant to give him a haircut and

defendant, who was a barber by profession, agreed. Once inside the apartment,

Ramos removed his sweater and "put it on the couch." After the haircut, as

Ramos was leaving, he "begg[ed]" defendant to switch shoes with him because

of "the paint on his shoes." Defendant acquiesced and allowed Ramos to take a

pair of his shoes. In return, Ramos paid defendant forty dollars and "left [his

paint covered] shoes [by] . . . the front door" of the apartment. Ramos also

"forg[o]t his sweater on the couch."

      Defendant testified that later that morning, while driving his wife to work,

he observed "three bottles of anti[-]freeze" in his car, and was "surprised that


                                                                            A-4557-18
                                       11
[Ramos had] bought [him] three [containers of] anti-freeze." He also noticed

that his rear license plate "was a little played with," so he "just fixed it . . . [to]

make sure it d[id not] fall [off]" because he was already missing "the plate

number in the front" from "going to the car wash."

      Defendant testified that after he was arrested and "advised that [his] car

was used in a robbery," he immediately told the officers that "at the time of the

robbery[,] somebody else, a Spanish guy, had [his] car," referring to Ramos.

Defendant stated he offered his phone as proof of the text messages between

him and Ramos. According to defendant, although the officers took his phone,

they never returned it. As a result, defendant claimed he did not have access to

the text or call logs between him and Ramos that would prove his version of

events. On cross-examination, defendant refused to acknowledge that no text or

call logs were extracted or recovered from his phone.

      Defendant testified that about a month after he was arrested, he recorded

a telephone conversation between himself and Ramos. Defendant produced the

following recording, which was played for the jury:

             [DEFENDANT]: Yo, what happened when I gave you
             my car? They say my car was used in a robbery.

             [RAMOS]: How do they know it was your car?

             [DEFENDANT]: They say they got the plate number.

                                                                                A-4557-18
                                         12
            [RAMOS]: No, that's not possible, man.

            [DEFENDANT]: Why did you use my car?

            [RAMOS]: (Indiscernible).

            [DEFENDANT]:          What    do   you    mean    you
            (indiscernible).

            [RAMOS]: (Indiscernible).

            [DEFENDANT]: (Indiscernible). What are you going
            to do right now?

            [RAMOS]: You had nothing to do with it. Don't worry.

            [DEFENDANT]: Don't worry? What do you mean I
            had nothing to do with it? They say (indiscernible) my
            car.

            [DEFENDANT]: (Indiscernible), Bro. (Indiscernible).
            Why you didn't tell me this?       (Indiscernible).
            (Indiscernible).

            [RAMOS]: (Indiscernible). You'll be fine.

            [DEFENDANT]: (Indiscernible) the blood in the car.
            I told you no. Uh-huh.

      On cross-examination, when the prosecutor asked defendant for Ramos's

phone number, defendant replied, "[r]ight now I really don't remember." When

pressed, defendant responded he could not remember but recalled that it was "a

201 number." Defendant also testified that he subpoenaed Ramos and recalled

that Ramos had two addresses, "West New York and Jersey City." However,

                                                                        A-4557-18
                                     13
when pressed, defendant could not recall either address. Additionally, defendant

acknowledged having "three prior conviction[s], two fourth[-] degree and one

third[-] degree," from ten years ago.

      Jury deliberations began on October 17, 2018. During deliberations, the

jury asked whether defendant could "try on the hoodie and the sneakers." The

judge denied the request, explaining that he could not "supplement the record"

after the parties had rested. On October 19, 2018, the jury returned a verdict of

guilty as to count two (robbery of Nath), count five (robbery of Walia), count

seven (unlawful possession of a weapon), and count nine (possession of a

weapon for an unlawful purpose). The jury found defendant not guilty of count

three (robbery of Sukhvir Singh) and count four (robbery of Harbant Singh).

      Following the jury's verdict, defendant moved to dismiss the indictment

as defective because his copy was not signed. The judge showed defendant his

signed copy of the indictment and denied the motion. Defendant also moved for

a new trial, R. 3:20-1, and a judgment of acquittal, R. 3:18-2, both of which were

denied. On April 18, 2019, defendant was sentenced to two concurrent fifteen-

year terms of imprisonment, each with an eighty-five percent period of parole

ineligibility under NERA, on the robbery convictions (counts two and five), and

a concurrent three-year term on the possession of a weapon for an unlawful


                                                                            A-4557-18
                                        14
purpose conviction (count nine). The judge merged the unlawful possession of

a weapon conviction (count seven) into count nine.

      On appeal, in his counseled brief, defendant raises the following points

for our consideration:

            POINT I

            THE    WARRANTLESS       SEARCH   OF
            [DEFENDANT'S] APARTMENT WAS ILLEGAL,
            BECAUSE . . . ABADA'S CONSENT TO THE
            SEARCH   WAS    NOT    KNOWING   AND
            VOLUNTARY. [(NOT RAISED BELOW).]

            POINT II

            THE TRIAL COURT ERRONEOUSLY DENIED
            [DEFENDANT'S] REYES MOTION AND, LATER,
            HIS ACQUITTAL MOTION, BECAUSE THE
            PROSECUTION FAILED TO MOUNT SUFFICIENT
            EVIDENCE AS TO EACH ROBBERY.

                  A. The Reyes Motion

                  B. The Acquittal Motion

                  C. Standard of Review

                  D. There Was Insufficient Evidence For a
                  Reasonable Jury to Find [Defendant]
                  Guilty Beyond a Reasonable Doubt, And,
                  Consequently, This Court Must Reverse
                  And Order [Defendant's] Acquittal




                                                                        A-4557-18
                                     15
      POINT III

      IN THE ALTERNATIVE, THE TRIAL COURT
      SHOULD HAVE GRANTED A NEW TRIAL,
      BECAUSE   NO    ONE   EVER   IDENTIFIED
      [DEFENDANT] AS THE ROBBER AT ANY OF THE
      FOUR LOCATIONS AND NO FORENSIC
      EVIDENCE PROVED HE WAS INVOLVED.

      POINT IV

      [DEFENDANT'S] SENTENCE WAS EXCESSIVE
      AND IMPROPER, BECAUSE THE COURT FAILED
      TO RECOGNIZE APPLICABLE MITIGATING
      FACTORS AND OVER-EMPHASIZED CERTAIN
      AGGRAVATING FACTORS, RESULTING IN THE
      INAPPROPRIATE WEIGHING OF AGGRAVATING
      AND MITIGATING FACTORS. (Not raised below).

In a pro se supplemental brief, defendant raises the following arguments:

      POINT I

      THE PROSECUTOR ELICITED IMPROPER LAY-
      WITNESS OPINION TESTIMONY AS TO THE
      CONTENT OF THE SURVEILLANCE VIDEO AND
      THE SHOES AND THE HOODIE WAS PLAIN
      ERROR,   REQUIRING      REVERSAL   OF
      [DEFENDANT'S] CONVICTIONS.

      POINT II

      THERE IS CLEARLY INSUFFICIENT EVIDENCE
      THAT EITHER; IF THERE WAS A ROBBERY AT
      ALL, OR THAT . . . NATH WAS EVER ROBBED AT
      ANY POINT, ALSO THERE IS CLEARLY
      INSUFFICIENT          EVIDENCE       THAT
      [DEFENDANT'S] VEHICLE AND THE SHOES AND

                                                                   A-4557-18
                               16
            THE GRAY HOODIE [WERE] INVOLVED AS TO
            WHAT . . . NATH TESTIFIED TO[] AT TRIAL.

            POINT III

            THE       PROSECUTOR         WITHH[ELD]
            EXC[UL]PATOR[Y] AND MATERIAL EVIDENCE
            OF   [DEFENDANT'S]     INNOCENCE,  AND
            WRONGLY SHIFTED THE BURDEN TO PROVE,
            PRESENT OR PRODUCE THE[] EVIDENCE ON
            [DEFENDANT] WHICH VIOLATED HIS RIGHT OF
            DUE PROCESS TO A FAIR TRIAL.

            POINT IV

            THE CUMULATIVE EFFECT AND IMPACT OF
            ALL THE ERRORS DENIED [DEFENDANT] A FAIR
            TRIAL   REQUIRING   REVERSAL   OF    HIS
            CONVICTIONS.

                                       II.

      In Point I of his counseled brief, defendant argues, "the fruits of the

warrantless search of [his] apartment" should have been suppressed because "no

efforts were made to explain [Abada's] constitutional right to refuse consent."

Thus, defendant asserts "[t]he State failed to show by clear and convincing

evidence that . . . Abada knowingly and voluntarily consented to the search."

      Defendant did not move to suppress the evidence on this basis at the time

of trial. A defendant waives his right to object to the admission of evidence "on

the ground that such evidence was unlawfully obtained" if he fails to move for


                                                                           A-4557-18
                                      17
its suppression before trial. R. 3:5-7(f); see also State v. Martin, 87 N.J. 561,

566 (1981) ("Failure to make a timely motion [to suppress pursuant to Rule 3:5-

7] results in a waiver of a defendant's right to object to the evidence's admission

at trial."); State v. Jenkins, 221 N.J. Super. 286, 292 (App. Div. 1987) ("It is

now well established that constitutional claims, such as Fourth Amendment

rights, may be waived unless properly and timely asserted."); State v. Cox, 114

N.J. Super. 556, 559-60 (App. Div. 1971) ("R[ule] 3:5-7 is strictly adhered to"

and "[i]f timely motion is not made, a defendant is deemed to have waived any

objection to the admission of the evidence.").

      "Appellate review is not limitless." State v. Robinson, 200 N.J. 1, 19

(2009); see, e.g., Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)

("[O]ur appellate courts will decline to consider questions or issues not properly

presented to the trial court when an opportunity for such a presentation is

available 'unless the questions so raised on appeal go to the jurisdiction of the

trial court or concern matters of great public interest.'" (quoting Reynolds Offset

Co. v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959))).

      To be sure, "appellate courts retain the inherent authority to 'notice plain

error not brought to the attention of the trial court[,]' provided it is 'in the

interests of justice' to do so." Robinson, 200 N.J. at 20 (alteration in original)


                                                                             A-4557-18
                                       18
(quoting R. 2:10-2). Likewise, appellate courts may address errors "'clearly

capable of producing an unjust result,'" despite "the absence of an objection" at

trial. Ibid. (quoting R. 1:7-5).

      However,

             these exceptions are not without practical boundaries;
             they are not intended to supplant the obvious need to
             create a complete record and to preserve issues for
             appeal. To permit otherwise would allow the "clearly
             capable of producing an unjust result"/"interests of
             justice" standard of Rule 2:10-2 to render as mere
             surplusage the overarching requirement that matters be
             explored first and fully before a trial court.

             [Ibid. (quoting R. 2:10-2).]

Where the issue was "never . . . raised before the trial court, . . . its factual

antecedents" were "never . . . subjected to the rigors of an adversary hearing,"

and "its legal propriety" was "never . . . ruled on by the trial court, the issue was

not properly preserved for appellate review." Id. at 18-19.

      To support his belated Fourth Amendment legal challenge, defendant

posits "[n]o witness testified they gave . . . Abada a full explanation of what she

was agreeing to" when she signed the consent to search form. Defendant points

out that although "[t]he State presented a signed Consent Form at trial" and

D'Ambrosio testified about the police protocol for obtaining a person's consent



                                                                               A-4557-18
                                        19
to search, "D'Ambrosio was not present in the interview room when . . . Abada

supposedly consented to the search."

      For that very reason, the record contains insufficient factual information

to address the specific issue raised for the first time on appeal. We note that

Abada herself testified at trial and confirmed that her consent was knowing,

voluntary, and unequivocal. When asked why she and the detectives went to her

apartment following the interview, Abada testified, "I volunteered[,] and I also

signed a consent [for] them to search the house." See State v. Sugar, 100 N.J.

214, 234 (1985) ("A valid consent to a search must be clear, knowing, voluntary,

unequivocal, and express."). Nonetheless, given the factual shortcomings in the

record to evaluate the claim in an informed and deliberate manner, we decline

to consider the issue. See Robinson, 200 N.J. at 21 ("Given this record, an

appellate court should stay its hand and forego grappling with an untimely raised

issue.").

                                       III.

      In Points II and III of his counseled brief as well as Point II of his pro se

supplemental brief, defendant argues the verdict was against "the weight of the

evidence" and "was based on insufficient evidence . . . because no one ever

identified [defendant] as the robber at any of the gas stations" and the State


                                                                             A-4557-18
                                       20
"failed to present any physical evidence, such as fingerprints or DNA, that

connected [defendant] to the scene of the crime." Defendant posits, "the State's

witnesses' testimony describing the robber did not support the finding that

[defendant] was the robber" because defendant, who testified he was born in

Jerusalem, "is not Hispanic, and . . . speaks with a Middle Eastern accent."

According to defendant, his explanation about lending the car to Ramos , "a

Spanish guy," provided a reasonable basis for "finding that [defendant] did not

commit the robbery." Thus, defendant contends the judge erred in denying his

motions for judgment of acquittal pursuant to Rules 3:18-1 and -2, as well as his

motion for a new trial pursuant to Rule 3:20-1.

      "Rule 3:18-1 provides that a court must enter a judgment of acquittal after

the close of the State's case or after the close of the defendant's case if 'the

evidence is insufficient to warrant a conviction.'" State v. Lodzinski, 249 N.J.

116, 143 (2021). "Rule 3:18-2 is an additional safeguard, authorizing a court to

enter a judgment of acquittal even after the return of a verdict of guilty, when

the evidence does not rationally support a conviction." Ibid. "The power to

enter a judgment of acquittal cannot be invoked because a judge has a mere

difference of opinion with the outcome of a trial; it can be invoked only to

prevent a miscarriage of justice." Id. at 143-44.


                                                                           A-4557-18
                                      21
      We "apply the same standard as the trial court to decide if the trial judge

should have granted a judgment of acquittal." State v. Sugar, 240 N.J. Super.

148, 153 (App. Div. 1990). "That standard is the same whether the motion is

made at the close of the State's case, at the end of the entire case, or after a jury

returns a guilty verdict under Rule 3:18-2." State v. Fuqua, 234 N.J. 583, 590

(2018). A motion for a judgment of acquittal will not be granted if:

             the evidence, viewed in its entirety, be it direct or
             circumstantial, and giving the State the benefit of all of
             its favorable testimony as well as all of the favorable
             inferences which reasonably could be drawn therefrom,
             is sufficient to enable a jury to find that the State's
             charge has been established beyond a reasonable doubt.

             [Id. at 590-91 (quoting State v. Kluber, 130 N.J. Super.
             336, 341-42 (App. Div. 1974)).]

      "On such a motion the trial judge is not concerned with the worth, nature

or extent (beyond a scintilla) of the evidence, but only with its existence, viewed

most favorably to the State." Kluber, 130 N.J. Super. at 342. "[A] jury may

draw an inference from a fact whenever it is more probable than not that the

inference is true; the veracity of each inference need not be established beyond

a reasonable doubt in order for the jury to draw the inference." State v. Brown,

80 N.J. 587, 592 (1979); see State v. Williams, 218 N.J. 576, 594 (2014)

(applying that standard after the close of the defendant's case under Rule 3:18-


                                                                               A-4557-18
                                        22
1); Reyes, 50 N.J. at 458-59 (applying that standard after the close of the State's

case under Rule 3:18-1).

      Turning to a motion for a new trial, which may be granted "if required in

the interest of justice," Rule 3:20-1 further provides in pertinent part:

            The trial judge shall not, however, set aside the verdict
            of the jury as against the weight of the evidence unless,
            having given due regard to the opportunity of the jury
            to pass upon the credibility of the witnesses, it clearly
            and convincingly appears that there was a manifest
            denial of justice under the law.

      "In considering whether a jury verdict was against the weight of the

evidence, our task is to decide whether 'it clearly appears that there was a

miscarriage of justice under the law.'" State v. Smith, 262 N.J. Super. 487, 512

(App. Div. 1993) (quoting R. 2:10-1). "We must sift through the evidence 'to

determine whether any trier of fact could rationally have found beyond a

reasonable doubt that the essential elements of the crime were present. '" Ibid.

(quoting State v. Carter, 91 N.J. 86, 96 (1982)). "But an appellate court may not

overturn the verdict 'merely because it might have found otherwise upon the

same evidence.'" Ibid. (quoting State v. Johnson, 203 N.J. Super. 127, 134 (App.

Div. 1985)).

      "On a motion for a new trial, the objective is not to second-guess the jury

but to correct [an] injustice that would result from an obvious jury error." State

                                                                             A-4557-18
                                       23
v. Saunders, 302 N.J. Super. 509, 524 (App. Div. 1997). Thus, "[a]ppellate

intervention is warranted only to correct an 'injustice resulting from a plain and

obvious failure of the jury to perform its function.'" Smith, 262 N.J. Super. at

512 (quoting Johnson, 203 N.J. Super. at 134). "Where the jury's verdict was

grounded on its assessment of witness credibility, a reviewing court may not

intercede, absent clear evidence on the face of the record that the jury was

mistaken or prejudiced." Ibid. Indeed, "[a] motion for a new trial is addressed

to the sound discretion of the trial judge, and the exercise of that discretion will

not be interfered with on appeal unless a clear abuse has been shown." State v.

Armour, 446 N.J. Super. 295, 306 (App. Div. 2016) (quoting State v. Russo, 333

N.J. Super. 119, 137 (App. Div. 2000)).

      Here, we discern no basis for appellate intervention.              Defendant

acknowledges that "[t]he State mounted sufficient evidence for a reasonable jury

to believe that the robberies took place" but "failed to present sufficient evidence

that [defendant] was the person who committed the robberies." See N.J.S.A.

2C:15-1(a)(2).4 Although no one identified defendant as the robber, the State

presented compelling circumstantial evidence tying defendant to the robberies ,



4
   On appeal, defendant does not challenge the sufficiency of the evidence
pertaining to the weapons offenses.
                                                                              A-4557-18
                                        24
including a physical description of the robber that matched defendant, a car

captured on surveillance footage at the crime scenes that was linked to

defendant, and items recovered in the car and in defendant's apartment

connecting defendant to the robberies.         It has long been recognized that

circumstantial evidence alone may be sufficient to sustain a conviction if , as

here, it enables the jury to find beyond a reasonable doubt a defendant's guilt of

the charges. See State v. Mayberry, 52 N.J. 413, 437 (1968) ("[I]ndeed in many

situations circumstantial evidence may be 'more forceful and more persuasive

than direct evidence.'" (quoting State v. Corby, 28 N.J. 106, 119 (1958))).

      Defendant also contends that his third-party guilt defense was a "more

reasonable" explanation. However, "[t]he jury is free to believe or disbelieve a

witness's testimony," Saunders, 302 N.J. Super. at 524, and "[t]he jury . . . did

not have to accept the defense version," State v. Meneses, 219 N.J. Super. 483,

487 (App. Div. 1987). We are satisfied the judge properly denied defendant's

motions for acquittal and a new trial.

                                         IV.

      In Point IV of his counseled brief, defendant argues the judge "imposed

an excessive sentence" despite the judge's "comments about [defendant's]

apparent decency." He further contends that the "excessive sentence was based


                                                                              A-4557-18
                                         25
on aggravating factors that inappropriately magnified the importance of a prior

disorderly persons conviction and ignored sufficient credible evidence of certain

mitigating factors."

      We review sentences "in accordance with a deferential standard," State v.

Fuentes, 217 N.J. 57, 70 (2014), and are mindful that we "should not 'substitute

[our] judgment for those of our sentencing courts,'" State v. Cuff, 239 N.J. 321,

347 (2019) (quoting State v. Case, 220 N.J. 49, 65 (2014)). Thus, we will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or
            (3) "the application of the guidelines to the facts of [the]
            case makes the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original) (quoting
            State v. Roth, 95 N.J. 334, 364-65 (1984)).]

      Here, based on the risk of re-offense, defendant's extensive prior criminal

record that potentially qualified him as a "persistent offender," and the

heightened need for deterrence, the judge found aggravating factors three, six,

and nine.   See N.J.S.A. 2C:44-1(a)(3), (6), and (9).         The judge found no

mitigating factors and determined "the aggravating factors clearly outweigh[ed]

the mitigating." Nonetheless, the judge sentenced defendant at the midpoint of

the sentencing range for a first-degree crime. See N.J.S.A. 2C:43-6(a)(1); see

                                                                           A-4557-18
                                       26
also State v. Natale, 184 N.J. 458, 488 (2005) (stating that although "no

inflexible rule applies, . . . when the aggravating factors preponderate, sentences

will tend toward the higher end of the [sentencing] range"). The judge also

denied the State's motion to sentence defendant as a persistent offender under

N.J.S.A. 2C:44-3(a), and imposed concurrent, rather than consecutive, sentences

as authorized under N.J.S.A. 2C:44-5(a).

      In sentencing defendant, the judge considered defendant's four prior

indictable convictions for burglary, theft, shoplifting, and filing a false report,

as well as his two prior disorderly persons offenses, stating:

            [Defendant's] prior convictions are fourth degrees and
            a third degree. And he's got disorderly persons
            offenses. . . . [A]nd he didn't rack them up in one year.
            They're over a period of time. He's [thirty-two] years
            old, a period of about [twelve] years. So those are not
            all that serious. I don't think anyone would consider
            those to be the most serious of crimes. They're not
            second or first degrees.

                   But the two that [defendant was] convicted now
            of are about as serious as they get.

      Regarding mitigating factors, the judge acknowledged that defendant

"seem[ed] like a nice enough man" and had "a young child." However, the judge

explained that simply having "young kids" without more did not justify "not

send[ing some]one to jail" because "[t]hat would mean even the people who did


                                                                             A-4557-18
                                       27
the most heinous things in the world could never go to jail." Further, according

to the judge, defendant's apparent "mild mannered and respectful" behavior in

the courtroom laid in stark "contrast" to the serious crimes of which he was

convicted.

      Defendant's argument that the judge should have found mitigating factor

eleven simply because defendant had a young child is unpersuasive.           See

N.J.S.A. 2C:44-1(b)(11) ("[I]mprisonment of the defendant would entail

excessive hardship to himself or his dependents."); see also State v. Locane, 454

N.J. Super. 98, 129 (App. Div. 2018) (noting mitigating factor eleven only

applies in cases where a defendant's dependents would suffer adverse

circumstances "different in nature than the suffering unfortunately inflicted

upon all young children whose parents are incarcerated"). Equally unpersuasive

is defendant's argument that the judge's positive comments about defendant's

demeanor should have resulted in the judge finding mitigating factor nine,

notwithstanding the judge having found defendant posed a risk of re-offense.

See N.J.S.A. 2C:44-1(b)(9) (providing the "character and attitude of the

defendant indicate that the defendant is unlikely to commit another offense ").

Thus, we are satisfied the sentence comports with the sentencing guidelines, is




                                                                           A-4557-18
                                      28
amply supported by the credible evidence in the record, and does not shock the

judicial conscience.

      The judge did not merge the possession of a weapon for an unlawful

purpose conviction (count nine) into either of the robbery convictions. Instead,

the judge imposed a concurrent three-year term of imprisonment. Based on the

record before us, it appears defendant possessed the weapon solely for the

purpose of committing the robberies for which he was convicted. However, that

decision should be made by the judge on remand based on the trial proofs and

the verdict sheet, which was not provided in the record. See State v. Diaz, 144

N.J. 628, 636 (1996) ("When the only unlawful purpose in possessing the gun is

to use it to commit the substantive offense, merger is required."). We therefore

affirm the sentences imposed on the robbery convictions but remand for the

limited purpose of determining the merger issue.

                                      V.

      In his pro se supplemental brief, defendant has presented a number of

arguments.   We dispose of them summarily:         (1) the State did not elicit

"improper lay-witness opinion testimony" regarding "the shoes and the gray

hoodie" on the "surveillance video" during its examination of Abada, see State

v. Singh, 245 N.J. 1, 19-20 (2021) (concluding that the police witness's lay


                                                                          A-4557-18
                                      29
witness opinion testimony regarding the similarities between the sneakers from

the surveillance footage and the sneakers the defendant was wearing satisfied

N.J.R.E. 701 because the witness "had first-hand knowledge of what the

sneakers looked like, having seen them on [the] defendant" and "his testimony

was helpful to the jury"); (2) the prosecutor's comments during summation did

not constitute prosecutorial misconduct, see State v. Frost, 158 N.J. 76, 82

(1999) ("Prosecutors are afforded considerable leeway in closing arguments as

long as their comments are reasonably related to the scope of the evidence

presented."); (3) Abada's testimony did not contravene N.J.R.E. 501, see

N.J.R.E. 501(2)(a) ("The spouse . . . of the accused in a criminal action shall not

testify in such action . . . unless . . . such spouse . . . consents."); (4) the judge

did not err in denying the jury's request to have defendant try on the hoodie and

shoes when defendant did not try on the items during the trial, see Fiorino v.

Sears Roebuck & Co., 309 N.J. Super. 556, 568 (App. Div. 1998) ("[N]oting

that the jurors' 'reenactment . . . of a demonstration presented to the jury during

the course of the trial,' was 'not such as to amount to the reception of new

evidence by the jury,' because this was 'merely a duplication of what had

occurred during the trial in the court room'") (second alteration in original)

(quoting Wachtendorf v. Harkins & Co., 518 S.W.2d 599, 602 (Tex. Civ. App.


                                                                               A-4557-18
                                         30
1974)); (5) the State did not improperly withhold exculpatory information

allegedly contained in defendant's cell phone, see State v. Martini, 160 N.J. 248,

270 n. 5 (1999) ("[T]here can be no Brady [v. Maryland, 373 U.S. 83, 87 (1963)]

violation where the accused or his counsel knows before trial about the

information and makes no effort to obtain its production."); and (6) the

cumulative error doctrine does not apply here because the alleged errors

complained of by defendant, if error at all, do not constitute reversible error, see

State v. Wakefield, 190 N.J. 397, 538 (2007) (holding despite defendant's

"repeated assertions of trial error . . . no appreciable error was present," thus

rejecting defendant's claim of cumulative error).

      To the extent we have not addressed specific arguments raised in this

appeal, we conclude they lack sufficient merit to warrant extended discussion in

a written opinion. R. 2:11-3(e)(2). In sum, we affirm the convictions and

sentence imposed on counts two and five, but remand for the limited purpose of

determining whether count nine merges into count two or five, and, if so, to

amend the JOC to vacate the separately imposed concurrent sentence.

      Affirmed and remanded for the limited purpose of determining the merger

issue. We do not retain jurisdiction.




                                                                              A-4557-18
                                        31